Title: From John Adams to John Jay, 28 February 1782
From: Adams, John
To: Jay, John



Amsterdam Feby. 28th 1782
Sir

I have the pleasure to inform You, that Friesland has taken the Provincial Resolution to acknowledge the Sovereignty of the United States of America, and to admit their Minister to an Audience, and have instructed their Deputies in the Assembly of their high Mightinesses at the Hague to make the Motion in eight days from this.
The States of Holland have also taken my last Requisition and transmitted it to the several Cities, and tomorrow it is to be taken into Consideration in the Regency of Amsterdam. Dort has made a Motion in the States of Holland to acknowledge American Independence, and admit me to an Audience. Their high Mightinesses have encouraging News from Petersbourg and from the East and West Indies; so that at present there are Appearances that our Affairs, will go well here, and come to a speedy Treaty. If any thing should delay it, it will be the Example of Spain; but I don’t believe that will a great while. One thing is past a doubt, if Spain should now make a Treaty with You, this Republick would immediately follow the Example, which, if any thing can, would accelerate the Negotiations for Peace.
By the 10th. Article of the Treaty of Alliance between France and America, the Parties agree to invite in Concert other Powers to make Common Cause and accede. Permit me to suggest an Idea. Suppose You write to the French Ambassador at Madrid, and cite the Words of that 10th. Article, and request him to join You in an Invitation to the King of Spain. Excuse this Freedom. You will judge whether it will do.
I should be exceedingly obliged to You for the earliest Intelligence, whether there is any prospect with You or not.

With great Esteem and Respect, I have the Honor to be, Sir, your most obedient & most humble Servant.
J. Adams

